Filed 9/15/20 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2020 ND 191

State of North Dakota,                                  Plaintiff and Appellee
      v.
Stefan Brock Silk,                                   Defendant and Appellant



                                No. 20200035

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Gail Hagerty, Judge.

AFFIRMED.

Per Curiam.

Julie A. Lawyer, State’s Attorney, Bismarck, ND, for plaintiff and appellee.

Kiara C. Kraus-Parr, Grand Forks, ND, for defendant and appellant.
                               State v. Silk
                               No. 20200035

Jensen, Chief Justice.

[¶1] Stefan Silk appeals from a district court order revoking his probation
and amended criminal judgment. We summarily affirm under N.D.R.App.P.
35.1(a)(4) and (7).

                                      I

[¶2] In July 2019, Silk pleaded guilty to possession of methamphetamine, a
class C felony. The district court sentenced Silk to 360 days of imprisonment,
with all but eight days suspended for 360 days, and supervised probation. In
October 2019, the State filed a petition to revoke Silk’s probation.

[¶3] The State claimed Silk violated the terms of his probation by failing to
report to the probation office, his whereabouts were unknown at the time the
petition was filed, and he was convicted of driving under suspension. After a
hearing, the court found Silk violated the terms of his probation. The court
revoked Silk’s probation and sentenced him to serve eighteen months of
imprisonment with credit for time served and recommended placement at
Tompkins Rehabilitation and Corrections Unit, if deemed appropriate.

[¶4] On appeal, Silk argues the district court abused its discretion by
revoking his probation and committed obvious error by exceeding its
resentencing authority. Upon reviewing the record in this case and our prior
holdings in State v. Gonzalez, 2011 ND 143, 799 N.W.2d 402, State v. Dubois,
2019 ND 284, 936 N.W.2d 380, and State v. Lyon, 2020 ND 34, 938 N.W.2d
908, we conclude the court did not abuse its discretion in revoking Silk’s
probation and did not obviously err in its resentencing. We summarily affirm




                                      1
the order revoking probation and amended criminal judgment under
N.D.R.App.P. 35.1(a)(4) and (7).

[¶5] Jon J. Jensen, C.J.
     Lisa Fair McEvers
     Daniel J. Crothers
     Gerald W. VandeWalle
     Jerod E. Tufte




                               2